     Case 2:18-ap-01239-BB           Doc 42 Filed 01/31/20 Entered 01/31/20 16:17:23         Desc
                                      Main Document    Page 1 of 4



 1   Joshua D. Stadtler (SBN: 272898)
     jstadtlerl@dunncarney.com
 2   DUNN CARNEY LLP
     851 SW ()1h Ave., Suite 1500
 3   Portland, OR 97204
     Telephone: (503) 417-5507
 4
     Facsimile: (503)224-7324
 5
     Attorneys for Debtor and Plaintiff
6

7                             UNITED STATES BANKRUPTCY COURT

8                             CENTRAL DISTRICT OF CALIFORNIA

9                                        LOS ANGELES DIVISION

10
      In re                                                   Chapter 11
11

12    LITE SOLAR CORP.,                                       Case No.: 2: l 6-bk-19896-BB

13         Debtor and Debtor in                               Adversary No.: 2:18-ap-01239-BB
           Possession
14

15

16

      LITE SOLAR CORP., a California Corporation,
17
                                                             STIPULATION FOR
18                                Plaintiff,                 EXTENSION OF DEADLINES
                                                             IN SCHEDULING ORDER AND
19         VS.                                               TO PARTICIPATE IN
                                                             MEDIATION
20
      HEATHER SCH!FFKE, an individual; BRIAN
       ARBI.ZZANI, an individual; ADAM WARD, an
21
       Individual; STEVE SEFCH!CK, an individual;
22    and DOES 1-100

23                                Defendants.

24

25   Ill

26   Ill

27   III

28   111

                                                   -1-
       STIPJ;LATION FOR EXTENSION OF DEADL!NllS IN SCHEDULING ORDER Ml:l TO PARTIC!PATE IN MEDIATION
     Case 2:18-ap-01239-BB           Doc 42 Filed 01/31/20 Entered 01/31/20 16:17:23             Desc
                                      Main Document    Page 2 of 4



 1          Pursuant to the Court's January 24, 2020 Scheduling Order (Dkt. No. 40) plaintiff Lite


 2   Solar Corp.   ("Plaintiff") and defendants Heather Schiffke, Brian Arbizzani, Adam Ward, and

 3   Steve Sefchick (collectively,   "Defendants") hereby stipulate to participate    in a mediation i n

 4
     Portland, Oregon with a judge from the U.S. Bankruptcy Court for the District o f Oregon.
 5
            The Plaintiff and     Defendants     have arranged for U.S.    Bankruptcy     Court Judge
 6
     Peter C. McKittrick to serve as mediator. Unbeknownst to Defendants' counsel at the time of the
 7

     January 14, 2020 status conference, however, defendant Adam Ward is out of the country on an
 8

 9   employment contract through June 30, 2020, so the parties are unable to hold a mediation prior to

10   the next scheduled status conference of May 19, 2020 at 2 p.m. The parties thus stipulate and

11
     request that the Court continue the May 19, 2020 status conference until a date in August 2020 to

12
     allow the parties to schedule the mediation with Judge McKittrick for a July 2020 date.
13

14
            IT IS SO STIPULATED:
15

16

17    DUNN CARNEY LLP                                   FIELD JERGER LLP

18

19     s/ Joshua D. Stadtler
      Joshua D. Stadtler (SBN: 272898)
20
      jstadtler@dunncarney.com                              Jer
21    DlTNN CARNEY LLP                                 621 S   " orrison St., Ste. 510
      851 SW 6t h Ave., Suite 1500                     Portland, OR 97205
22    Portland, OR 97204                               Tel. 503 228 2665
      Telephone: (503) 417-5507                        Email: joel@.fieldlerger.com
23    Facsimile: (503)224-7324                         Attorneys for Defendants Heather Schiffke,
      Attorneys for Plaintiff Lite Solar Corp.         Brian Arbizzani, Adam Ward, Steve Sefchick
24
      Dated: January 31, 2020
25                                                     Dated: January 31, 2020

26

27

28

                                                      -2-
       STIPULATION FOR EXTENSION OF DEADLINES IN SCHEDULING ORDER AND TO PARTICIPATE IN MEDIATION
        Case 2:18-ap-01239-BB                      Doc 42 Filed 01/31/20 Entered 01/31/20 16:17:23                                     Desc
                                                    Main Document    Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
851 SW 6th Ave., Suite 1500, Portland, OR 97204.

                                                                       Stipulation for Exension of Deadlines in
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 Scheduling Order and to Participate in Mediation
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
01/31/2020          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________,
              01/31/2020        I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
   The Honorable Sheri Bluebond
   U.S. Bankruptcy Court
   255 E. Temple Street, Bin outside of Suite 1534
   Los Angeles, CA 90012
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  01/31/2020
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

David L. Neale, on behalf of Defendants, via email at dln@lnbyb.com



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

01/31/2020         Joshua D. Stadtler                                                             s/ Joshua D. Stadtler
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:18-ap-01239-BB       Doc 42 Filed 01/31/20 Entered 01/31/20 16:17:23   Desc
                             Main Document    Page 4 of 4




                    ADDITIONAL SERVICE INFORMATION (if needed):



1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF")



 Leslie A. Cohen                            leslie@lesliecohenlaw.com

        On Behalf of Plaintiff Lite Solar
        Corp.



 Joseph A. Field                            Joe@fieldjerger.com

        On Behalf of Defendants



 Irving M. Gross                            img@inbyb.com

        On Behalf of Defendants



 Eric P. Israel                             eisrael@DanningGill.com

        On Behalf of Trustee



 Aaron E. de Leest                          adeleest@DanningGill.com

        On Behalf of Trustee



 Brad D. Krasnoff (TR)                      BDKTrustee@DanningGill.com

        Trustee




DCAPDX\3280566.v1
